Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  Wherein each Claim incorporates reference numbers, there is no patentable weight given to the reference numbers. Therefore, it is suggested that applicant remove references numbers from Claims 1-22.  
Claims 2, 6, and 8 are objected to because of the following informalities:  
Claim 2 Line 2 recites “said container (10) has housings”, however housings has been previously recited in Claim 1. Since it appears Applicant is referring to the same housing it is suggested that Applicant replace the limitation with --said housings of the container are--.  
Claim 6 recite “the means (30) for closing the”, it is suggested that Applicant use consistent claim terminology of --the closing means of--.
Claim 8 recite “the means (30)”, it is suggested that Applicant use consistent claim terminology of --the closing means--.              Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe --hook and loop fasterer-- and, accordingly, the identification/description is indefinite.
Claim 7 Line 2 recites “preferably” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to proceed, “preferably” will be interpreted as --or--.
Claim 8 Line 3 recites the phrase ", gluing or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). In order to proceed, the Office will interpret the claim as any forming is suitable but it is suggested that Applicant replace the limitation with --or gluing--.
Claim 9 Line 3 recites the phrase “,ovoid or similar form" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). In order to proceed, the Office will interpret the limitation such as --, or ovoid--.
Claim 10 Line 4 recites “preferably” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to proceed, it is suggested that Applicant remove the limitation.
Claim 20 Lines 2-3 recite “step b) further comprising applying a specific tool to a specific part of the face or neck, the specific tool comprising: -a strip of ”, however a tool and specific zone has been recited in Claim 19 and therefore it is unclear if the specific tool and the tool or specific zone or specific part previously disclosed are the same. In order to proceed, the Office will interpret the claim such as "step b) further comprises applying the tool to the specific zone of the face or neck, wherein the tool comprises a strip of the weights of uniformed length applied to the face or neck of the user--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning element” in claims 1-9 and 11-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 7:” Said stable positioning elements 50 may be made of adhesive material, for example in the form of a strip, tags or other form suitable for application on a specific area of the user.”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing means” in claims 2-5 and 7-22.
                        Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim 6:” means (30) for closing the bag and/or the hinge means (40) for the housings are in the form of stitching, or a zip fastener, or a Velcro® strip or a hook designed to ensure a reversible fastening/closure.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “hinge means” in claim 4. The Office takes the position that “hinge” provides structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederfeind (US 20040043875).
Regarding Claim 1, Lederfeind continues to teach a for tonifying superficial muscles of a face and/or neck, extending respectively in a longitudinal direction corresponding to a lengthwise dimension of the tool, transverse direction corresponding to a widthwise dimension of the tool, and vertical thickness direction of the tool (The Office takes the position that the limitation of “for tonifying superficial muscles of a face and/or neck” is considered an intended use, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim and in such instance the prior art of Lederfeind is capable of performing the intended use via strapping the device the neck of around the head of the user. Refer to MPEP 2111.02 Effect of Preamble.), comprising:                   - a container 10 comprising several single housings 26;                  - a series of weights 50-54, each singly contained inside a respective housing of the container (Refer to Fig. 5), wherein at least one external surface 12 of each housing containing the weights has a positioning element 14 made of a material suitable for ensuring stable positioning of the tool when rested on a specific area of the face and/or neck of a user lying with a body of the user in a supine position (Refer to Paragraph [0026]:” Ordinarily the entire outer face will be covered with so-called loop material 14 of the type commonly associated with hook and loop fasteners. Such fasteners include those marketed with the trademark VELCRO.”).
Regarding Claim 2, Lederfeind continues to teach wherein said container has housings in the form of bags 26 with a closed bottom and a mouth to which reversible closing means 40,42 are applied (Refer to Figs. 6A,B Paragraph [0029]:” Each of the pockets 26 includes a band 40 of loop material about being upper axial extent thereof as best seen in FIG. 6B. The flap 36 includes a strip of hook material 42 dimensioned and configured for cooperation with the band 40 of loop material to secure the flap 36 to the respective pockets 26.”).
Regarding Claim 3, Lederfeind continues to teach wherein the container comprises two half-shells 12,26, each subdivided into recesses designed to contain a fraction of the volume of the respective weight and to form a respective housing 26 of the container once coupled with a respective recess of the other half-shell (Refer to Fig. 5 Paragraph [0028]:” The pockets 26 are defined by a single piece of material, preferably ballistic nylon or the equivalent in strength and durability, sewn along the lower edge 28 (best seen in FIG. 2), the axial extremities 30, 32 as well as at seams 34 intermediate adjacent pockets 26”). 
Regarding Claim 4, Lederfeind continues to teach wherein a side extending parallel to the transverse direction of a housing 26 is fastened to a corresponding side of the adjacent housing by hinge means 34 designed to allow a degree of freedom for relative rotation of the adjacent housings 26 about the said transverse side, wherein these hinge means are preferably arranged between each housing and an adjacent housing in the longitudinal direction (Refer to Figs. 5 and 8a-9 Paragraph [0028]:” As best seen in the FIGS. 8A, 8B, 8C the width of the seam 34 intermediate respective adjacent pockets 26 may vary in different embodiments of the present invention.”).
Regarding Claim 5, Lederfeind continues to teach wherein further comprising a hinge 34 with a longitudinal axis designed to join in the transverse direction a longitudinal side of a housing 26 of the container together with an opposite longitudinal side of an adjacent housing 26 in the transverse direction, so as to allow a degree of freedom for relative rotation of the adjacent housings about the said longitudinal axis; wherein the longitudinal axis is between each housing and an adjacent housing in the transverse direction ((Refer to Figs. 5 and 8a-9 Paragraph [0028]:” As best seen in the FIGS. 8A, 8B, 8C the width of the seam 34 intermediate respective adjacent pockets 26 may vary in different embodiments of the present invention.”).
Regarding Claim 6, Lederfeind continues to teach wherein said container is made of textile material and the means for closing the bag 40,42 and/or the hinge means for the housings are in the form of stitching, or a zip fastener, or a Velcro® strip or a hook designed to ensure a reversible fastening/closure (Refer to Figs. 6A,B Paragraph [0029]:” Each of the pockets 26 includes a band 40 of loop material about being upper axial extent thereof as best seen in FIG. 6B. The flap 36 includes a strip of hook material 42 dimensioned and configured for cooperation with the band 40 of loop material to secure the flap 36 to the respective pockets 26.”).
Regarding Claim 7, Lederfeind continues to teach wherein said container is made of plastic or rubbery, preferably silicone material (Refer to Paragraph [0026] In a typical embodiment the belt 10 will include a band 12 having an overall length of 35.5 inches and a height of 33/4 inches. The material will typically be ballistic nylon although other materials of comparable durability and strengths may also be used.”..The Office takes the position that nylon is a type of plastic).
Regarding Claim 8, Lederfeind continues to teach wherein the means for closing the housings 40,42 and/or the hinge means are formed by means of ultrasound welding, gluing or the like, able to produce stable non-modifiable fastenings/closures (Refer to 6A to depict the means for closing 40,42 attached via a suitable manner as interpreted above).
Regarding Claim 9, Lederfeind continues to teach wherein said weights have a cylindrical, parallelepiped, ovoid or similar form (Refer to Figs. 7a-c).
Regarding Claim 10, Lederfeind continues to teach wherein the stable positioning element 14 is made of adhesive material or comprises a material with a coefficient of friction such as to ensure a sufficient grip on the area or zone of the face and/or neck of the user on which it rests, wherein preferably said positioning element is formed by a plastic or rubbery material of the external surface of the said container (Refer to Paragraph [0026]:” Ordinarily the entire outer face will be covered with so-called loop material 14 of the type commonly associated with hook and loop fasteners. Such fasteners include those marketed with the trademark VELCRO.”..The Office takes the position that Velcro is made of Nylon which is a engineered plastic.).
Regarding Claim 11, Lederfeind continues to teach wherein said weights 52,54 are at least partially internally hollow (Refer to Figs. 7b,c).
Regarding Claim 12, Lederfeind continues to teach wherein one or more of said weights (20;120) has one of the following forms: - uniform, cylindrical, elongated in the transverse direction and/or - uniform, cylindrical, with a longitudinal dimension substantially corresponding to the transverse dimension and/or - uniform, parallelepiped, elongated in the transverse direction and/or - uniform, parallelepiped, with a transverse dimension substantially corresponding to the longitudinal dimension (Refer to Figs. 7a-c Paragraph [0030]:” In any given set the weights may be configured, for example, as shown in FIGS. 7A, 7B, and 7C to provide the identical outside envelope with different weights for respective weight bars. More specifically, the weights may be a solid cylindrical material 50, a piece of cylindrical material with a coaxial central bore having a first diameter 52, or a piece of cylindrical material with a coaxial central bore having a larger second diameter 54.”).
Regarding Claim 13, Lederfeind continues to teach wherein said weights have a different length in the transverse direction  and/or said weights have a different gram weight (Refer to Figs. 7a-c Paragraph [0030]:” 0030] In the preferred embodiment each belt 10 has twenty four pockets 26. Ideally the belt 10 is provided with one or more sets of weights or weight bars… In any given set the weights may be configured, for example, as shown in FIGS. 7A, 7B, and 7C to provide the identical outside envelope with different weights for respective weight bars. More specifically, the weights may be a solid cylindrical material 50, a piece of cylindrical material with a coaxial central bore having a first diameter 52, or a piece of cylindrical material with a coaxial central bore having a larger second diameter 54”..The Office takes the position that each weight set has a different gram weight due to its construction).
Regarding Claim 14, Lederfeind continues to teach wherein said weights are arranged symmetrically inside the container (Refer to Figs. 7a-c Paragraph [0030]:” 0030] In the preferred embodiment each belt 10 has twenty four pockets 26. Ideally the belt 10 is provided with one or more sets of weights or weight bars…The user will use only the weights from a given set at any one time to ensure the uniform distribution of load and forces on the torso of the user.”) or said weights are arranged with end weights having a gram weight less than that of all the other weights; intermediate weights with a gram weight greater than that of the end weights; central weights with a gram weight more than that of all the other weights.
Regarding Claim 16, Lederfeind continues to teach wherein the tool has a hollow rectangle form (Refer to Fig. 2 to depict wherein the tool wherein the hollow housings 26 are located are rectangular).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederfeind (US 20040043875).
Regarding Claim 17, Lederfeind teaches the claimed invention as noted above (Claim 1) but fails to teach a kit of tools for tonifying the face and neck muscles comprising at least two tools, wherein each tool of the two tools is the tool according to claim 1. The Office takes the position that such duplication of essential working parts are common and known in the art for producing expected results of having multiple tools 12 for multiple users and therefore such modiciation would have been obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederfeind (US 20040043875) in view of Svendsen (US 4195833).
Regarding Claim 19, Lederfeind teaches the tool according to claim 1 but fails to teach a method of for cosmetic treatment of the face and/or neck, comprising: a) positioning the body in the supine position; b) applying at least one tool according to claim 1 to a specific zone of the face and/or neck; c) carrying out one or more exercises for the different parts of the face and/or neck with the tool applied, so as to act on a corresponding superficial muscle. Svendsen teaches a weighted device for use on the head/face of a user comprising the steps of a) positioning the body in the supine position (Refer to Fig. 5 to depict the user in a somewhat supine position); b) applying at least one tool to a specific zone of the face and/or neck (Refer to Figs. 4&5 to depict that the user is weighting the device of his forehead); c) carrying out one or more exercises for the different parts of the face and/or neck with the tool applied, so as to act on a corresponding superficial muscle (Refer to Fig. 5 to depict the user using the tool to exercise his neck muscles and/or head muscles by using the tool. Refer to Col 3 Lines 26-60:” Facial exercises performed in the position shown in FIG. 5 also have additional benefits because of the increased muscular resistance caused by this position. As can be seen in FIG. 5 the muscles of the neck, shoulders, chest, arms, abdomen, buddocks, legs, and feet are also involved with the face lifting movements. The shoulder muscles are held back and the neck held high after a person performs these exercises preventing dowager hump and a more youthful stance is consciously encouraged.”).              Svendsen is analogous with Applicants invention in that they both teach weights worn on the face/head and therefore it would have been obvious to modify the device of Lederfeind to be used in the method as disclosed by Svendsen since they are both common devices which are suitable for being used to wrapped around the head of a user to perform exercises and therefore such method does not patentably distinguish the invention over prior arts.
Regarding Claim 20, Lederfeind in view of Svendsen continues to teach step b) further comprises applying a specific tool to a specific part of the face or neck, the specific tool comprising: - a strip with weights of uniform length applied to the neck of the user (Refer to Fig. 5 of Svendsen); and/or - a strip with central weights of greater length applied to a forehead of the user; and/or - an L-shaped tool applied onto cheeks of the user; and/or -a strip with the shape of a hollow rectangle applied around the mouth of the user.
Claim(s) 1, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 4823778) in view of Svendsen (US 4195833).
Regarding Claim 1, Ewing teaches a tool 10 for tonifying superficial muscles of a face and/or neck, extending respectively in a longitudinal direction corresponding to a lengthwise dimension of the tool, transverse direction corresponding to a widthwise dimension of the tool, and vertical thickness direction of the tool, comprising:                   - a container 20 comprising a housing 24,26,28;                  - a series of weights 22, each singly contained inside said housing of the container (Refer to Fig.2,3), wherein at least one external surface of each housing containing the weights has a positioning element 29 made of a material suitable for ensuring stable positioning of the tool when rested on a specific area of the face and/or neck of a user lying with a body of the user in a supine position (Refer to Col 5 Lines 5-9).
    PNG
    media_image1.png
    83
    285
    media_image1.png
    Greyscale
            Ewing fails to teach wherein the housing 24,26 are several housings. Svendsen teaches a weighted exercise device worn on the head comprising weights within several housings (Refer to Fig. 3). Svendsen is analogous with Applicants invention in that they both teach weights worn on the face/head and therefore it would have been obvious to modify the housing of Ewing to be several housings since Svendsen teaches that such housings are suitable for providing separate compartments for each weight to reducing rubbing or hitting of the weights together which could cause damage, and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts.
Regarding Claim 15, Ewing in view of Svendsen continues to teach wherein the tool 20 has an “L”shape form (Refer to Fig. 1 to depict the entire device 10 has an upsidedown L shaped as annotated below).
    PNG
    media_image2.png
    339
    288
    media_image2.png
    Greyscale

Regarding Claim 22, Ewing in view of Svendsen continues to teach a treatment method, comprising: using the tool according to claim 1 for cosmetic treatment of the face (Refer to Ewing Abstract).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Knies (US 20160016039), Lederfeind (US 20040043875) in view of Svendsen (US 4195833), and Ewing (US 4823778) in view of Svendsen (US 4195833) are the closest prior arts and combination to the claimed invention/method but fails to teach the claimed invention as a whole further comprising at least: a first tool with weights having a uniform, cylindrical or parallelepiped form elongated in the transverse direction (Y-Y); a second tool with weights having a cylindrical or parallelepiped form with a different length in the transverse direction (Y-Y); a third tool having a hollow rectangle form; and a fourth tool having an "L" shaped form. And/or the step c) further comprises one or more of the following exercises: i. frowning with furrowing of the forehead and eyebrows so as to imitate an annoyed or angry look, and raising the eyebrows and opening the eyes wide ii. forming a very open "O" shape with the mouth followed immediately by a very wide "A" shape, raising corners of the mouth as if to "smile", while keeping lips tightly pressed together and squinting with the eyes, and  Repeating this step on both sides of the face; iii. puckering  and pouting the lips as if to give a kiss; and  iv. keeping  the head still and forcing the corners of the mouth downwards.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784